IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                No. 95-50138

                              Summary Calendar


ELWOOD CLUCK,
                  Debtor,

ELWOOD CLUCK, KRISTINE A.
CLUCK AND FIRST CAPITAL MORTGAGE CO., INC.,

                  Appellants,

                                   versus

RANDOLPH N. OSHEROW, TRUSTEE,
               Appellee.



          Appeal from the United States District Court
                for the Western District of Texas
                          (SA 94 CV 445)


                              ( July 7, 1995 )

Before GARWOOD, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Appellants raise in this appeal the points of error we have

already refuted in Cluck v. Osherow, 95-50081.

     AFFIRMED.




     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.